*FOR PUBLICATION*

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

___________________________________
                                      :
DAWN DUTTON,                          :
                                      :
                         Plaintiff,   :   Civil Action No. 18-17199 (FLW) (DEA)
                                      :
          v.                          :
                                      :            OPINION
ETHICON, INC., AND JOHNSON AND      :
JOHNSON,                            :
                                    :
                                    :
                       Defendants.  :
___________________________________ :
                                    :
CAROL GILBERT,                      :
                                    :
                         Plaintiff, :     Civil Action No. 18-16672 (FLW) (DEA)
                                    :
          v.                        :
                                    :
ETHICON, INC., AND JOHNSON AND :
JOHNSON,                            :
                                    :
                                    :
                       Defendants.  :
___________________________________ :
JOSEPH SNADER,                      :
                                    :
                         Plaintiff, :     Civil Action No. 18-17553 (FLW) (DEA)
                                    :
          v.                        :
                                    :
ETHICON, INC., AND JOHNSON AND :
JOHNSON,                            :
                                    :
                                    :
                       Defendants.  :
___________________________________ :
___________________________________
                                    :
JOHN WILLIAMS,                      :
                                    :
                         Plaintiff, :                  Civil Action No. 19-174 (FLW) (DEA)
                                    :
          v.                        :
                                    :
ETHICON, INC., AND JOHNSON AND :
JOHNSON,                            :
                                    :
                                    :
                       Defendants.  :
___________________________________ :


WOLFSON, Chief Judge:

          Presently before the Court are motions to remand filed by Plaintiffs Carol Gilbert

(“Gilbert”), Dawn and Stephen Dutton (“the Duttons”), Joseph Snader (“Snader”), and John

Williams (“Williams”) (collectively, “Plaintiffs”), in the above captioned cases. Plaintiffs are

among dozens of plaintiffs who have individually and separately sued Defendants Ethicon, Inc.

and Johnson and Johnson (“EJ&J” or “Defendants”) in New Jersey state court, alleging that they

received injuries from Defendants’ hernia mesh implants.1 After these cases were filed, EJ&J

removed many of these actions to federal court prior to service. In a majority of the removed

cases, Plaintiffs have moved to remand. The instant remand motions are representative of four

subsets of factually similar remand motions. In each motion, Plaintiffs argue that Defendants’

removal violates 28 U.S.C. § 1441(b), the forum defendant rule. For the following reasons,

removal was improper in Gilbert and Dutton, and these motions to remand are GRANTED;

removal was proper in Snader and Williams, and, as such, these motions to remand are DENIED.


1
    The Court will refer to these individual cases as Gilbert, Dutton, Snader, and Williams.
                                                   2
I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Johnson & Johnson and its wholly owned subsidiary, Ethicon, are incorporated and have

their principle place of business in New Jersey. See, e.g., Dutton Complaint, at ¶¶ 9, 11, No. 18-

17199, ECF No. 1-2. Dutton, Gilbert, Snader, and Williams sued Defendants for product liability

claims stemming from surgically implanted hernia mesh. Dawn Dutton, a citizen of Kentucky,

was implanted with a Proceed Hernia Mesh to repair a ventral hernia on April 20, 2005. Id. at ¶¶

7-8. Gilbert, a citizen of Washington, was implanted with an Ethicon Multi-Layered Hernia

Mesh to repair a ventral hernia on June 20, 2014. See Gilbert Complaint at ¶¶ 7-8, No. 18-16672,

ECF No. 1-2. Snader, a citizen of Tennessee, was implanted with an Ethicon Proceed Surgical

Mesh to repair a ventral incisional hernia on or about February 6, 2008. See Snader Complaint at

¶ 7, No. 18-17553, ECF No. 1-2. And Williams, a citizen of North Carolina, was implanted with

Prolene Hernia Mesh to repair an inguinal hernia on August 24, 2011. See Williams Complaint at

¶¶ 7-8, No. 19-174, ECF No. 1-1. Each of these plaintiffs allegedly experienced major

complications from these implants that required substantial subsequent medical treatment.

       After each Plaintiff filed suit against EJ&J in New Jersey state court, EJ&J removed each

case to federal court on the basis of diversity. The present dispute turns on whether EJ&J’s

removal was proper under 28 U.S.C. § 1441(b), the forum defendant rule, which bars removal to

federal court based on diversity jurisdiction if the case is filed in a state court in which a

“properly joined and served” defendant is a citizen. To evade this rule, EJ&J removed each

action to this Court after each plaintiff filed suit, but before service was effectuated.

       After more than forty such hernia mesh cases were removed to this District, and motions

to remand were filed in many of these actions, the parties conferred to determine the most


                                                   3
efficient manner for the Court to address the pending motions. The parties determined that many

of the motions shared common issues of law, and, accordingly, agreed to group the motions into

three categories. In the first set of cases, Plaintiffs argue that remand is required where service

of the forum defendants was made before EJ&J effected removal. In the second set of cases,

Plaintiffs argue that remand is necessary when the forum defendants made effectuating service

an impossibility. And in the third set, Plaintiffs argue that remand is necessary for the

preservation of the forum defendant rule. In accordance with this categorization, on February 19,

2019, this Court ordered Plaintiffs and Defendants to identify no more than three sets of briefs

for the Court’s consideration.

       The parties chose Gilbert and Dutton to represent the first grouping; however, because

there are no material differences in the factual scenarios of those two cases, I will focus on

Gilbert for the purposes of this Opinion. Gilbert commenced her action on November 30, 2018,

at 9:35 a.m., by filing a Complaint against Defendants in the Middlesex County Superior Court.

A New Jersey process server was able to personally serve EJ&J at One Johnson & Johnson

Plaza, New Brunswick, New Jersey, by 10:15 a.m., only 40 minutes after filing. As service was

being made, Defendants were already in the process of filing their Notice of Removal with the

District of New Jersey, which was timestamped at 10:14 a.m. Although EJ&J filed their Notice

of Removal in this Court one minute before service of process—they did not provide copies of

the Notice to both Gilbert and the state court in Middlesex County until 11:17 a.m.

        The parties chose Snader to represent the second grouping. On December 21, 2018, at

2:46:02 p.m., Snader also commenced his action by filing a Complaint against Defendants in the

Middlesex County Superior Court. As soon as Plaintiff’s counsel received notification from the



                                                  4
New Jersey Civil Law Division that the Complaint had been accepted and time-stamped, the

Complaint was compiled to be sent electronically to a New Jersey process server who could not

personally serve EJ&J at One Johnson & Johnson Plaza, New Brunswick, New Jersey, because

their office was closed and not scheduled to reopen until January 2, 2019. Defendants then filed

their Notice of Removal on December 24, 2018. Snader properly served Defendants after their

offices reopened, eight days after EJ&J filed a copy of removal notice in state court.

       Finally, the parties chose Williams to represent the third grouping. On January 7, 2019, at

3:10 p.m., Williams commenced his action by filing a Complaint against Defendants in the

Middlesex County Superior Court. The very minute Plaintiff’s counsel received notification

from New Jersey Civil Law Division that the Complaint had been accepted and timestamped, the

Complaint was compiled to be sent electronically to a New Jersey process server who was able

to personally serve EJ&J at One Johnson & Johnson Plaza, New Brunswick, New Jersey, by

close of business the following day, i.e., January 8, 2019. However, by that time, Defendants had

already filed their Notice of Removal with the District of New Jersey, which was timestamped

on January 7, 2019 at 3:21 p.m, just eleven minutes after Williams’s Complaint was filed, and

the State Court was notified by 3:23 p.m. 2

       The various filings and service times are summarized in the following table:




2
  The parties also flagged Kerr v. Ethicon, Inc., Case No. 3:18-cv-17396, as a potentially
representative case; however, in Kerr, Defendants removed the case before service of the complaint,
twenty-four minutes after the complaint was filed, and Plaintiff’s briefing in that case asserts the
same preservation of the forum defendant rule arguments made throughout all of Plaintiffs’ briefing.
Therefore, Kerr belongs in the same category as Williams, and will not be addressed separately.
                                                  5
 Case                               Complaint Service          Removal          State Court
                                    Filed     Effected         Filed            Notified

 Gilbert v. Ethicon, Inc. et        11/30/18    11/30/18       11/30/18         11/30/18
 al. No. 3:18-cv-16672
                                    9:35 a.m.   10:15 a.m.     10:14 a.m.       11:17 a.m.

 Snader v. Ethicon, Inc. et         12/21/18    After 1/2/19   12/24/18         12/24/18
 al. No. 3:18-cv-17553
                                    2:46 p.m.

 Williams v. Ethicon, Inc. et       1/7/18      1/8/18         1/7/18           1/7/18
 al. No. 3:19-cv-00174
                                    3:10 p.m.   By 5:00 p.m.   3:21 p.m.        3:23 p.m.




Plaintiffs seek to remand to state court each of these cases, along with all of the removed cases

that fall under these categories.


II.     LEGAL STANDARD

        Under 28 U.S.C. § 1441, “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the defendant or

defendants to the district court.” The defendant seeking to remove the matter bears the burden of

showing that (1) federal subject matter jurisdiction exists, (2) removal was timely filed, and (3)

removal was proper. 28 U.S.C. §§ 1441, 1446, 1447; Boyer v. Snap-on Tools Corp., 913 F.2d

108, 111 (3d Cir. 1990). After a case has been removed, the district court, however, may

nonetheless remand it to state court if the removal was procedurally defective or subject matter

jurisdiction is lacking. 28 U.S.C. § 1447(c).

        In cases where subject matter is based on diversity jurisdiction, see 28 U.S.C. § 1332,

each party must be of diverse citizenship from each other and the amount in controversy must

exceed $75,000. 28 U.S.C. § 1332(a); Grand Union Superm. of the Virgin Isl., Inc., v. H.E.


                                                  6
Lockhart Mgmt., Inc., 316 F.3d 408, 410 (3d Cir. 2003). Additionally, Section 1441(b)(2)

imposes another condition on removal known as the “forum defendant rule,” which provides that

an “action otherwise removable solely on the basis of [diversity] jurisdiction ... may not be

removed if any of the parties in interest properly joined and served as defendants is a citizen of

the State in which such action is brought.” “Therefore, the forum defendant rule prohibits

removal based on diversity where a defendant is a citizen of the forum state—the state in which

the plaintiff originally filed the case.” In Re Plavix Prod. Liab. & Mktg. Litig., No. 3:13-03610,

2014 WL 4954654, at *3 (D.N.J. Oct. 1, 2014) (citing Blackburn v. United Parcel Service, Inc.,

179 F.3d 81, 90 n.3 (3d Cir. 1999)).

III.      DISCUSSION

          Gilbert, Snader, and Williams contend that removal was improper under 28 U.S.C. §

1441(b), the forum defendant rule: Gilbert contends that in her case, process was, in fact,

properly effectuated before all the steps of removal were complete; Snader argues that EJ&J

made it impossible to effectuate service before removal by purposely closing their offices on the

same day the Complaint was filed; and Williams maintains that EJ&J filed their Notice of

Removal so swiftly after the Complaint was filed such that service before removal was

practically impossible. I find that although Gilbert will be remanded because process was served

before EJ&J filed a copy of notice with Middlesex County Court, Snader and Williams will not

be remanded because neither the closure of EJ&J’s offices in Snader, nor EJ&J’s accelerated

filings in Williams, violate § 1441(b). Because each of the Plaintiffs’ arguments turn on the

application of the forum defendant rule, I will first turn to that discussion.

       A. The Forum Defendant Rule and Pre-Service Removal



                                                  7
        “[T]he forum defendant rule prohibits a defendant who has been properly joined and

served from removing an action based on diversity where a defendant is a citizen of the forum

state—the state in which the plaintiff originally filed the case.” In Re Plavix, 2014 WL 4954654,

at *3 (citing Blackburn v. United Parcel Service, Inc., 179 F.3d 81, 90 n.3 (3d Cir. 1999)). The

issue in the present matter concerns the meaning of the “properly joined and served” language in

the forum defendant rule, i.e. whether a forum defendant against whom a complaint has been

filed but who has not accepted service may remove an action to federal court. Before the Third

Circuit squarely addressed the issue, a litany of cases, interpreting the plain language of the

forum defendant rule, answered this question in the affirmative. See, e.g., Bivins v. Novartis

Pharm. Corp., No. 09-1087, 2009 WL 2496518, at *2 (D.N.J. Aug. 10, 2009) (“Under the plain

meaning of the statute, removal of this case was proper because NPC had not yet been served

when it filed its notice of removal.”); Yocham v. Novartis Pharm. Corp., No. 07-1810, 2007 WL

2318493, at *3 (D.N.J. Aug. 13, 2007) (“The language of § 1441(b) is unambiguous—removal is

prohibited only where a defendant, who is a resident of the forum state, has been ‘properly

joined and served.’”); Thomson v. Novartis Pharm. Corp., No. 06-6280, 2007 WL 1521138, at

*4 (D.N.J. May 22, 2007) (“This language is unambiguous—removal is prohibited only where a

defendant, who is a resident of the forum state, has been ‘properly joined and served.’”); Jaegar

v. Schering Corp., No. 07-3465, 2007 WL 3170125 at *2 (D.N.J. Oct. 25, 2007) (“[T]here is no

dispute that Defendants were not served at the time removal was filed. Accordingly, there is no

applicable limitation on Defendants' right to remove the matter to this court.”). But see Sullivan

v. Novartis Pharms. Corp., 575 F. Supp. 2d 640, 641-43, 654 (D.N.J. 2008) (concluding that




                                                  8
literal interpretation of the forum defendant rule that removal before service is permissible would

lead to an absurd result and remanding the matter).

       Finally, in Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147 (3d Cir.

2018), reh'g denied (Sept. 17, 2018), the Third Circuit definitively addressed the issue. There,

the defendant agreed to accept electronic service of process instead of requiring formal service of

the complaint. Id. at 150. However, when the plaintiff then filed suit against the defendant in its

home state and sent the defendant a copy of the filed complaint and a service acceptance form

via email, counsel for defendant refused to accept service and thereafter removed the action to

federal court. Id. The court rejected the plaintiff’s argument that it was “‘inconceivable’ that

Congress intended the ‘properly joined and served’ language to permit an in-state defendant to

remove an action by delaying formal service of process.” Id. at 153. The court recognized that

Congress “enacted the rule ‘to prevent a plaintiff from blocking removal by joining as a

defendant a resident party against whom it does not intend to proceed, and whom it does not

even serve.’” Id. (quoting Arthur Hellman, et al., Neutralizing the Strategem of “Snap

Removal”: A Proposed Amendment to the Judicial Code, 9 Fed. Cts. L. Rev. 103, 108 (2016)).

According to the court, however, the statute’s “plain meaning precludes removal on the basis of

in-state citizenship only when the defendant has been properly joined and served.” Id. at 152.

The court continued:

         Our interpretation does not defy rationality or render the statute nonsensical or
         superfluous, because: (1) it abides by the plain meaning of the text; (2) it
         envisions a broader right of removal only in the narrow circumstances where a
         defendant is aware of an action prior to service of process with sufficient time
         to initiate removal; and (3) it protects the statute’s goal without rendering any of
         the language unnecessary.



                                                  9
Id. at 153. The court further noted that the forum defendant rule does not preclude an in-state

defendant’s use of “pre-service machinations to remove an action that it otherwise could not,”

and that “this outcome is not so outlandish as to constitute an absurd or bizarre result.” Id. at

153-54. The Second Circuit, the only other court of appeals to address the issue since

Encompass, likewise rejected an argument that allowing removal in such circumstances would

produce an absurd result, as the “plain text of the statute” is clear that the forum defendant

rule “is inapplicable until a home-state defendant has been served in accordance with state law;

until then, a state court lawsuit is removable under Section 1441(a) so long as a federal district

court can assume jurisdiction over the action.” Gibbons v. Bristol-Myers Squibb Co., 919 F.3d

699, 705 (2d Cir. 2019).

   B. Attempted Pre-Service Removal of Gilbert Was Improper.

       As an initial matter, Gilbert argues that—Encompass notwithstanding—Defendants’

removal violates the forum defendant rule because they were “properly joined and served” prior

to removal, since Gilbert completed service before Defendants could complete all the steps

required for removal. In that regard, 28 U.S.C. § 1446, the general removal statute, provides:


         (a) Generally

         A defendant or defendants desiring to remove any civil action from a State court
         shall file in the district court of the United States….

The statute continues:


         (d) Notice to Adverse Parties and Court.

         Promptly after the filing of such notice of removal of a civil action the defendant
         or defendants shall give written notice thereof to all adverse parties and shall file
         a copy of the notice with the clerk of such State court, which shall effect the
         removal and the State court shall proceed no further unless and until the case is
         remanded.

                                                  10
By language alone, § 1446 requires three steps for effectuating removal to federal court:

defendant must file the notice of removal in federal court, provide written notice to all adverse

parties, and file a copy of notice with the clerk of the state court. La Maina v. Brannon, 804

F.Supp. 607, 613 (D.N.J. 1984). Indeed, the phrase “which shall effect the removal” in §

1446(d), which immediately follows these requirements, makes it clear that removal is not

“effected” until all three steps are completed. See id. (“As there are no commas separating these

three requirements, and they all appear prior to the statement that the completion of these steps

‘shall effect removal,’ the plain meaning of the statute would seem to dictate that the state court

would retain jurisdiction over the matter until all three requirements have been satisfied.”).

Relying on this statutory language, “[c]ase law in the District of New Jersey clearly holds that

removal is not complete until all three steps prescribed by 28 U.S.C. § 1446(d) are actualized.”

Westfield Ins. Co. v. Interline Brands, Inc., No. 12–6775, 2013 WL 1288194 at *2 (D.N.J.

March 25, 2013). Indeed, “[i]n a civil action, after filing the notice of removal with the federal

court, the defendant must give written notice of removal to all adverse parties, and file a copy of

the notice of removal with the state court in which the action originated.” 14C Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 3729 (4th ed. 2019)). See also

Khan v. Bank of America Home Loan Servicing L.P., No. 12–117, 2012 WL 1495592 at *2

(D.N.J. April 27, 2012) (holding that removal was proper because a good faith attempt at service

met § 1446(d) requirement of notice to adversaries (quoting Wright & Miller, supra, through

“adverse parties”).).


       Here, Gilbert was not removed prior to the completion of service because Gilbert served

EJ&J at 10:15 a.m. on November 30, 2018, one hour and two minutes before EJ&J filed copy of


                                                 11
removal notice in Middlesex County Court at 11:17 a.m. Although EJ&J filed notice of removal

in the U.S. District Court for the District of New Jersey one minute before service of process,

they did not complete all required removal steps until providing copies of the notice to both

Gilbert and the state court in Middlesex County. Therefore, EJ&J were “properly joined and

served defendants” under § 1441(b) prior to removal.


       Defendants argue that the Third Circuit’s interpretation of the forum defendant rule in

Encompass was not conditioned upon the notice of removal being provided to the state court—

only that removal be “initiated” before service of process on the in-state defendant. Defendants

rely on language in Encompass that the forum defendant rule “envisions a broader right of

removal only in the narrow circumstances where a defendant is aware of an action prior to

service of process with sufficient time to initiate removal.” Encompass, 902 F.3d at 153

(emphasis added). However, the Third Circuit’s use of the word “initiate”—without any further

explanation—does not obviate the plain language of § 1446 and case law holding that “if a forum

defendant is served prior to the removing party completing all three steps required by Section

1446(d), the forum defendant rule applies to bar removal.” Westfield Ins. Co., 2013 WL 1288194

at *3; see also Resolution Tr. Corp. v. Nernberg, 3 F.3d 62, 69 (3d Cir. 1993) (“28 U.S.C. §

1446(d) requires that a notice of removal be filed promptly with the state court. The requirement

of notice to the state court is an important part of the removal process and has been held

necessary to terminate the state court's jurisdiction.”); Anthony v. Runyon, 76 F.3d 210, 214 (8th

Cir. 1996) (“The only rule that logically follows from 28 U.S.C. § 1446(d) is that removal is

effected when the notice of removal is filed with the state court and at no other time”); Doe v.

Valley Forge Military Acad. & Coll., No. 19-1693, 2019 WL 3208178, at *6 (E.D. Pa. July 15,


                                                12
2019) (“Because [defendant] was ‘properly joined and served’ before [defendant] completed all

three steps necessary to effect removal under § 1446(d), the Court concludes that the forum

defendant rule precludes removal on the basis of diversity jurisdiction.”); Hardman v. Bristol-

Myers Squibb Co., No. 18-11223, 2019 WL 1714600, at *3 (S.D.N.Y. Apr. 17, 2019) (“Forum

Defendants Bristol-Myers and Colgate were served prior to the Johnson Defendants completion

of all three statutory requirements under Section 1446(d). The analysis ends there.”) (citations

omitted); Stern v. Bertek Pharm., Inc., No. 07–5677, 2008 U.S. Dist. LEXIS 62066, at *11-14

(D.N.J. July 29, 2008); Ripley v. Eon Labs, Inc., 622 F.Supp.2d 137, 141-42 (D.N.J. 2007); La

Maina, 804 F.Supp. at 613.3


       Thus, as Defendants did not complete all three removal steps before being properly

served, the forum defendant rule bars removal of the Gilbert action.


    C. Pre-Service Removal of Snader was Proper.




3
  Despite case law holding that removal is not effectuated until all the steps have been
completed, Defendants offer a contrary interpretation of the statute, pointing to the subheading
“Requirements,” which appears before § 1446(b) and (c), but not before § 1446(d), the
subsection requiring notice be provided to adverse parties and State court, to suggest that
§1446(d) is not required. I do not find this argument persuasive, as, whatever the subheadings in
the statute, the plain language of § 1446(d) is clear that removal is not complete, i.e., “effected,”
until all three steps have been completed:
         This court interprets the clause in § 1446(d), above, “which shall effect removal and the
         State court shall proceed no further,” as a relator preceded by the conjunctive requirement
         that defendant “shall give written notice thereof to all adverse parties and shall file a copy
         of the notice with the clerk of such State court.” Merely filing notice of removal with the
         Superior Court Clerk does not divest that court of its jurisdiction….
La Maina, 804 F. Supp. at 613. Indeed, statutory subheadings cannot trump the plain language of
the statutory text. See United States v. Pendleton, 658 F.3d 299, 305 (3d Cir. 2011).



                                                  13
       Unlike Gilbert, it is undisputed that Snader did not serve Defendants prior to removal: the

complaint was filed on December 21, 2018, removal was completed on December 24, 2018, and

the complaint was served on January 2, 2019. Snader argues, however, that the forum defendant

rule should bar an in-state defendant from removing an action by delaying service of process or

making effectuating service an impossibility. At the outset, although Plaintiffs insist that

Defendants closed their offices to prevent proper service, the facts do not support that position.

Indeed, Defendants’ offices were closed from Friday, December 21, 2018 until Wednesday,

January 2, 2019, and Defendants reasonably explain that the closure was due to the holiday

season. Even assuming that Defendants, in fact, closed their offices to purposely evade service,

whatever the logical merits of Plaintiffs’ argument in that regard, it is foreclosed by Encompass.

As discussed, in Encompass, the defendant’s counsel agreed to accept service electronically, but

later declined to return the waiver of service until notice of removal was filed. Encompass, 902

F.3d at 150. The court noted that even if defense counsel's behavior in agreeing to accept service

of the complaint, and then filing a notice of removal before service, was “unsavory,” removal

was proper based on the language of the governing statutes. Id. at 154.


       Here, the fact that the closure of EJ&J’s offices made service before removal an

impossibility does not violate either the letter or the spirit of § 1441(b) under Encompass. In

Anderson v. Merck, No. 3:18-cv-15844, 2019 WL 161512, at *1 (D.N.J. Jan. 10, 2019), a case

decided since Encompass, the plaintiff made a similar impossibility argument, based on the

plaintiff’s inability to serve the complaint before removal because he had to wait for the state

court to issue a track assignment notice. The court rejected that argument in light of the

controlling statutory language and the Encompass decision. Id. at *1-2. Indeed, even if such a



                                                 14
delay were intentional—which is not clear here given that offices typically close during the

holiday season—Encompass, and courts interpreting it, have permitted gamesmanship, “pre-

service machinations,” or otherwise “unsavory” behavior in order to prevent service.4 Id;

McLaughlin v. Bayer Essure, Inc., No. 14-7315, 2019 WL 2248690, at *4 (E.D. Pa. May 24,

2019) (following Encompass even though “the rule we apply today encourages some level of

gamesmanship because it arguably encourages defendants who have been served with writs of

summons to strategically remove before a forum defendant is properly served with the

complaint”). Thus, Defendants’ removal in Snader does not violate the forum defendant rule.


    D. Pre-Service Removal of Williams was Proper.

       Finally, Williams seeks to remand on the basis that doing so is necessary to preserve the

forum defendant rule. He argues that allowing a party to monitor a docket and file a notice of

removal immediately after a complaint is filed, a practice known as “snap removal,” effectively

eliminates a plaintiff’s ability to bring suit in state court against a resident defendant, thereby

eviscerating the forum defendant rule. While Williams’s argument is well-taken, the Third

Circuit, however, closed the door on that argument in Encompass when it confronted this exact

scenario but, nonetheless, found it proper under the statute. Indeed, there, the court advised that

even if a defendant were to rely on technological advances to file notice of removal more quickly

than plaintiff could possibly effectuate service, the defendant’s conduct would not be



4
  I decline to rule on whether there might be some instances in which a defendant’s tactics in
delaying service are so egregious that removal would be improper. However, here, Defendants’
behavior cannot be labeled egregious, and even if it could, it is not close to as egregious as in
Encompass, where the defendant declined to waive service after previously agreeing to accept
service electronically. Though EJ&J closed their offices over the holidays, Snader does not
allege that EJ&J deliberately delayed service by, for example, purposely making agents
unavailable.
                                                  15
inconsistent with the forum defendant rule as it is written. Encompass, 902 F.3d at 153. The

court went on to rule that § 1441(b) does not bar an in-state defendant from removing an action

by “monitoring dockets electronically, gaining an advantage in a race-to-removal scenario.” Id.

at 153 n.4. This Court is constrained by binding authority in this context.


       Here, as the circuit court signaled in Encompass, EJ&J’s filing of notice of removal

within minutes of the timestamping of Williams’s complaint does not make removal improper

under § 1441(b). While true that, in Encompass, the plaintiff had days to serve process while

Williams had only thirteen minutes before EJ&J effectuated removal by filing a copy of notice in

state court, the Encompass court recognized the possibility of such docket monitoring and

accelerated filing and found that such conduct does not violate either the language or the intent

of the removal statute. Any concerns posed by such practices, the court concluded, are best

addressed by Congress:

         We are aware of the concern that technological advances since enactment of the
         forum defendant rule now permit litigants to monitor dockets electronically,
         potentially giving defendants an advantage in a race-to-the-courthouse removal
         scenario….If a significant number of potential defendants (1) electronically
         monitor dockets; (2) possess the ability to quickly determine whether to remove
         the matter before a would-be state court plaintiff can serve process; and (3)
         remove the matter contrary to Congress’ intent, the legislature is well-suited to
         address the issue.

Encompass, 902 F.3d at 153 n. 4; see also Campillo v. Antaki, No. 19-9298, 2019 WL 3935990,

at *1 n.2 (D.N.J. Aug. 20, 2019) (“Although ‘snap removal,’ as a policy matter, makes little

sense to this Court, like the Third Circuit I am bound by the literal wording of the statute. The

remedy, if any, lies with the legislature.”). Therefore, EJ&J’s accelerated removal of Williams

falls squarely within the Encompass court’s description of a “race-to-the-courthouse scenario,”

which is proper under §1441(b).

                                                 16
IV.    CONCLUSION

       For the foregoing reasons, removal was improper in Gilbert and Dutton, and their

motions to remand are GRANTED; removal was proper in Snader and Williams, and these

motions to remand are, therefore, DENIED.




Dated: October 18, 2019                            /s/ Freda L. Wolfson
                                                   Hon. Freda L. Wolfson
                                                   U.S. Chief District Judge




                                              17
